REPUBLIQUE DU CAMEROUN 2 ;
LL _— V4

Y

2005/0 6!
DECRET ne DU _0 1 MARS 2005
Portant incorporation au domaine privé de Ptat
CU classement en Unité Forestière d'Aménagement
CUFA) d'une portion de forêt de 51 450 ha
dénommée UFA 08.006.-

LE PREMIER MINISTRE, CHI DU GOUVERNEMENT,

Vu a Constitution s
Vu la loi n° 94/01 du 20 Janvier 1994 portant Régime des Forêts, de la
Faune ct de la Pêche, ensemble son décret d'application n° 95/531/PM
du 23 août 1995 :
Vu l'ordonnance n°74/1 du 06 juillet 1974 fixant le tégime foncicr :
Vu l'ordonnance n°74/2 du 06 juillet 1976 fixant le régime domanial ;
Vu Ie décret 76/166 du 27 avril 1976 fixant les odalités de Bcstion du domaine
national ; -
Vu lc décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du
domaine privé de l'Etat, ensemble ses modificatifs subséquents :
Vu Ie décret ne 92/089 du 4 mai 1992 précisant les attributions du Premier
Ministre, modifié ct complété par le décret n° 95/145 bis du 04 août 1995 ;
Vu le décret n° 2004/320 du 08 décembre 2004 portant Organisation du
Gouvernement :

Vu le décret n° 2004/32] du 08 décembre 2004 Portant nomination d'un Premier
Ministre,

DÉCRETE :

ARTICLE 1% List incorporée au domaine privé de l'Etat, au titre de forêt de
Production, et classée en Unité lorcstière d'Aménagement (UFA) dénommée UIA
08.006, la portion de forêt de 51 450 ha de Superficie située dans l'arrondissement de

Yoko, département du Mbam ct Kim, Province du Centre, délimitée ainsi qu'il suit :

Le point de base À sc lrouve à [a confluence des rivières Mépomounou
ct Méloké,

Generated by CamScanner
\e

\

La

Du point A, dhivre Hrrivière Mépomoinou ëh amont sur une CSTNER “ nn
Kim pour retrouver le point B situé à la confluence de deux sources de cc
rivière ;

Du point B, suivre la droite de gisement 258 degrés Se Fe pour
retrouver le point €, situé à la source du cours d’eau dénommé Issidjoké

ivi idioké sur is{anc 8 Km
Du point €, suivre la rivière Issidjoké en aval sur une distance de 4 ,008
Pour retrouver le point D, situé à sa confluence avec le cours d'eau Mé :

i i É ë rune dis ce 6,598 Kim
Du point D, suivre le cours d’eau Mé en aval sur une distance de ê
puis son affluent Touré sur 4,508 Kim, d'où le point E situé sur sa source ;

Du point E, suivre une droite de gisement 238 degrés sur unc distance de 8,675
i int E, situé à à ce de enki EC ours

Km pour attcindie le point F, situé à la confluence de Mbenkia avec un cot

d'eau non dénommé : \

A L'OUEST :

Du point F, suivre la droite de gisement 04 degrés sur 12,060 Km pour

retrouver le point G, sitüé à la confluence de la rivière Damti avec un affluent
non dénommé ;

Du point G, suivre la droite de gisement 52 (egrés sur 12,600 Km pour
rclrouver le point H, situé sur un affluent non dénommé du cours d'eau
Ndiim ;

Du point H, Suivic cet aff

Tuent en amont sur 5,400 Km pour atteindre le point
l

,

Du point E, suivre une droite de gisement 360 degrés sur une distance de 6,690
Kim pour atteindre le point, situé sur un affluent non dénommé de Ndiim à
Du point J, suivie cet affluent en

AMOnU Sur une distance de 17,580 Km pour
alcindie le point K, situé

sur l’affluent gauche immédiat de la rivière Parra ;

AU NOR) :

Du point K, suivre la dioite de gisement 96 degrés sur une distance de 5,981
Km pour retrouver le point L;

A L'EST :

Du point L, suivre la droite de

) gisement 172 degrés sur une dist
Km pour retrouver le point M,

ance de 5,857

situé sur la ec d'aitts nner
de la rivière Kouboro He Génératét by Gamsca
+. Du point M, suivre cet affluent en aval sur une distance de 4 ,000 Km jusqu'à

sa confluence avec un cours d’eau non dénommé, d’où le point N ;

Du point N, suivre la droite de gisement 160! degrés sur unc distance de 10,770
Kim pour retrouver le point O ;

°_ Du point O, suivre la droite de gisement 223 degrés sur une distance de 3,025
Kni pour retrouver le point P :

+ Du point P, suivre là droite de gisenient 200 degrés sur unc distance de 7,860
Kim pour rejoindre le point Q, situé à la confluence de la rivière Mfo ctun
cours d’eau non dénommé ;

+ Du point Q, suivre la droite de gisement 191 degrés sur une distance de 15,980

Ki pour retrouver le point A dit de base.

La zone ainsi circonscrite couvre une superficie de 51 450 (cinquante un
mille quatre cent cinquante) hectares.

ARTICLE Z- (1) Le domaine forestier ainsi délimité et dénommé Unité

lorcstière d'Aménagement 08.006 est affecté à la production des bois d'œuvre.

(2) Les populations rivcraines continucront à exercer dans la forêt ‘
ainsi classée leurs droits d'usage portant sur la collecte des produits forestiers non
ligneux, le ramassage du bois de chauffage et la chasse traditionnelle.

G) Les droits d'usage spécifiques seront arrêtés lors de
l'élaboration et de l'approbation du plan d'aménagement de ladite UFA
conformément aux textes en vigucur.

(4) L'activité d'exploitation forestière ne peut ÿ être menée que
conformément à ce plan d'aménagement arrêté par le Ministre chargé des Forêts.

ARTICI
s cl enangl

3. Le présent décrel sera enrepisiré, puis publié au Journal Officiel en
s/-

Yaoundé, le 0 1 MARS 2005

Generated by CamScanner
